Citation Nr: 1039693	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea 
(OSA).

2.  Entitlement to service connection for residuals of an injury 
to the left hand and fingers, including scars.

3.  Entitlement to service connection for the residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 
1986.  He also had various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) as part of 
the California National Guard from 1991 to 2004; however, the 
only period of this service that was verified by the RO was in 
May 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision issued by the Cleveland, 
Ohio, Regional Office (RO).  The matter is forwarded from the 
Honolulu, Hawaii, RO which has permanent jurisdiction of the 
claims folder.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010, Travel Board hearing at the Honolulu RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has sleep apnea that onset during 
his active service and/or was made worse during a period of 
ACDUTRA while he was serving with the California National Guard.  
He also alleges that he has residuals of an injury to the fingers 
on his left hand that occurred while he was performing National 
Guard duties and that his National Guard duties aggravated two 
work-related injuries to his left wrist which he sustained in the 
course of his civilian occupation and for which he is receiving 
worker's compensation benefits. 

The claims file reflects that the RO submitted a PIES request 
seeking the dates of the Veteran's ACDUTRA and INACDUTRA as well 
as for any service medical records pertaining the period of time 
that the Veteran was in the National Guard or reserves.  The 
response was that there was no record of the Veteran's periods of 
ACDUTRA or INACDUTRA.  However, the claims files contains 
numerous copies of personnel documents, apparently submitted by 
the Veteran, that indicate that he earned retirement points for 
his National Guard service every year between 1991 and 2003, 
inclusive. 

 The records that were submitted by the Veteran also indicate 
that the Veteran was medically retired from the National Guard.  
The Veteran asserts that his retirement was due to his sleep 
apnea, but the claims file does not contain any documentation 
pertaining to the reason for the medical retirement.  

Additionally, the Veteran's claims file contains a copy of a 
medical record that showed that the Veteran injured the third and 
fourth fingers of his left hand while getting out of a military 
vehicle while performing ACDUTRA in February 2002 and that, at 
various times, he was placed on profiles by the National Guard 
due to his wrist problems.  However, a complete copy of the 
Veteran's National Guard treatment records does not appear to be 
in the claims file; the documents in the claim file on the 
subject appear to be incomplete records that were submitted by 
the Veteran.

In light of the fact that the Veteran's claims relate 
predominantly to diseases and injuries that he allegedly 
sustained during his time in National Guard, further efforts 
should be made to obtain a complete copy of the Veteran's 
National Guard service treatment records as well as any records 
pertaining to his medical retirement therefrom.  The Board 
acknowledges that the RO previously tried to obtain this 
information but was unsuccessful.  Therefore, if the additional 
attempts to obtain these records continue to be unsuccessful 
after all available avenues are exhausted, the RO should prepare 
a formal finding that the records are unavailable and include 
this in the claims file.

Additionally, given that the medical records that were submitted 
by the Veteran demonstrate that he injured the third and fourth 
fingers of his left hand while performing ACDUTRA, he should be 
afforded a VA examination in order to determine whether he 
currently has any residuals of the February 2002 injury to his 
fingers, including scars.

The Veteran also alleged that he snored and had difficulty 
sleeping since his active service.  He submitted a letter from 
another soldier who indicated that he knew the Veteran since the 
Veteran was on active duty and he witnessed the Veteran snore and 
stop breathing during the night.  However, it was unclear whether 
this occurred during the period of the Veteran's active duty 
service or during his National Guard service.  The Board also 
notes that the Veteran was granted service connection for asthma 
based on his treatment for breathing difficulties in service.  It 
is unclear whether there is any potential relationship between 
the asthma that was diagnosed in service and the Veteran's 
current sleep apnea or whether this could be indicative that his 
alleged snoring in service was the result of breathing problems.  

Also, the claims file indicates that the Veteran had a number of 
sleep studies done over time; while some of these are of record, 
it is unclear if all of them are.  To the extent that any 
documents pertaining to any of the sleep studies are outstanding, 
they should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and 
request that he provide a complete copy of 
his National Guard service treatment records, 
if he has them, as well as any documents that 
he has that pertain to the reason for his 
medical retirement therefrom.  He should also 
be requested to identify all of the sleep 
studies that he underwent and to either 
provide copies of these or sign releases 
enabling VA to obtain them.  If the Veteran 
identifies any sleep studies the reports for 
which are not already in the claims file, 
then these should be obtained.  If they 
cannot be obtained, then this fact, as well 
as the efforts made to obtain them, should be 
documented, and the Veteran and his 
representative should be notified of VA's 
inability to obtain the records.

2.  The RO/AMC should contact all available 
sources to determine whether additional 
service treatment records from the Veteran's 
time in the National Guard exist, including 
records pertaining to the reason that he was 
medically retired therefrom.  If these 
records cannot be obtained then the RO/AMC 
should make a formal finding to this effect 
and place it in the claims file.  The Veteran 
and his representative should also be 
notified of this.

3.  The Veteran should be afforded a VA 
examination to determine whether he currently 
has any scars or other residuals of the 
February 2002 injury to the third and fourth 
fingers of his left hand.  All pertinent 
findings should be set forth in detail in the 
report of examination.  With regard to all 
findings, the examiner should explain whether 
it is at least as likely as not (at least 50 
percent likely) that the disorder diagnosed 
is due to this training injury.  The 
rationale for all conclusions set forth in 
the report should be fully explained therein.

4.  The Veteran should be afforded a VA 
examination to determine the etiology of the 
Veteran's claimed sleep apnea.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (at least 50 
percent likely) that this onset during the 
Veteran's service.  The examiner should also 
explain whether it is at least as likely as 
not that ACDUTRA in the National Guard 
permanently aggravated this disorder.  
Additionally, the examiner should comment on 
any relationship that may exist between the 
Veteran's asthma and his sleep apnea, 
including whether the Veteran's asthma caused 
or aggravated his sleep apnea or whether the 
existence of asthma in service together with 
other relevant factors indicates that sleep 
apnea onset during the Veteran's active 
service.  The examiner should fully set forth 
the rationale for all his or her conclusions 
in the report of examination.

5.  If, and only if, additional treatment 
records or other relevant evidence is 
received that indicates a possible 
relationship between the Veteran's National 
Guard duties and any aggravation of his 
civilian work-related left wrist injuries, 
then a VA examination should be obtained to 
determine whether any such relationship 
exists.  If an examination is obtained, the 
examiner should provide an opinion concerning 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
left wrist disorder was permanently 
aggravated by his National Guard duties.  In 
providing this opinion, the examiner should 
address the findings of the Veteran's private 
physicians who provided opinions that the 
sole causes of the Veteran's left wrist 
disorder were two on the job injuries that he 
sustained in his civilian occupation.  

6.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


